                                                                                1   LAGOMARSINO LAW
                                                                                    ANDRE M. LAGOMARSINO, ESQ.
                                                                                2   Nevada Bar No. 6711
                                                                                    3005 W. Horizon Ridge Pkwy., #241
                                                                                    Henderson, Nevada 89052
                                                                                3   Telephone: (702) 383-2864
                                                                                    Facsimile: (702) 383-0065
                                                                                4   AML@lagomarsinolaw.com
                                                                                    Attorney for Plaintiffs
                                                                                5   S.H. John Doe and A.O. Jane Doe

                                                                                                                UNITED STATES DISTRICT COURT
                                                                                6
                                                                                                                      DISTRICT OF NEVADA
                                                                                7
                                                                                    S.H. JOHN DOE, a minor child, by and through CASE NO.:        2:17-cv-02380-MMD-PAL
                                                                                8   his Natural Parent and Legal Guardian, A.O.
                                                                                    JANE DOE, an Individual; A.O. JANE DOE,
                                                                                9   Individually;
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                                                      Plaintiffs,
                                                                               10
LAGOMARSINO LAW




                                                                                                          v.
                                                                               11
                                                                                    CLARK COUNTY, a political subdivision of the        NOTICE TO TERMINATE AND
                                                                               12   State of Nevada; KEVIN BROWN, an                  REMOVE ATTORNEY MELANIE L.
                                                                                    Individual; JULIANE HUGHES, an Individual;       THOMAS, ESQ. FROM CASE, CM/ECF
                                                                                    EAGLE QUEST OF NEVADA, INC., a Nevada
                                                                               13   Corporation; EAGLE QUEST, a Nevada               SERVICE LIST AND COURT DOCKET
                                                                                    Domestic Corporation; IVAN RAY TIPPETTS,              and [PROPOSED] ORDER
                                                                               14   an Individual; LESLIE TIPPETTS, an Individual;
                                                                                    SHERA WILLIAMS, an Individual, TOMISHA
                                                                               15   HORN, an Individual;

                                                                                                     Defendants.
                                                                               16

                                                                               17         PLEASE TAKE NOTICE that the that undersigned hereby requests that attorney Melanie L.

                                                                               18   Thomas, Esq., formerly of the law firm of LAGOMARSINO LAW, be terminated from this case

                                                                                    and removed from the Court’s docket and CM/ECF service list(s) as Ms. Thomas is no longer with
                                                                               19
                                                                                                                                            28




                                                                                    the law firm of LAGOMARSINO LAW.
                                                                               20
                                                                                    ...
                                                                               21
                                                                                    ...
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22   ...
                                                                               23   ...

                                                                               24   ...

                                                                               25   ...

                                                                               26                                            Page 1 of 3
                                                                               27
                                                                                1
                                                                                            PLEASE TAKE FURTHER NOTICE that this notice relates only to Melanie L. Thomas,
                                                                                2   Esq. and that ANDRE M. LAGOMARSINO, ESQ. with the law firm of LAGOMARSINO LAW is
                                                                                3   still active in this case.

                                                                                4           DATED this 28th day of August, 2018.

                                                                                5                                             LAGOMARSINO LAW
                                                                                                                              ____________________________________________
                                                                                6                                             ANDRE M. LAGOMARSINO, ESQ.
                                                                                                                              Nevada Bar No. 6711
                                                                                7                                             3005 W. Horizon Ridge Pkwy., #241
                                                                                                                              Henderson, Nevada 89052
                                                                                                                              Telephone: (702) 383-2864
                                                                                8                                             Facsimile: (702) 383-0065
                                                                                                                              AML@lagomarsinolaw.com
                                                                                9                                             Attorney for Plaintiffs
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052




                                                                                                                              S.H. John Doe and A.O. Jane Doe
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                               10
LAGOMARSINO LAW




                                                                                                                        [PROPOSED] ORDER
                                                                               11
                                                                                            IT IS SO ORDERED.
                                                                               12

                                                                               13                                             ___________________________________________
                                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                               14
                                                                                                                                       October 9, 2018
                                                                                                                              DATED: ______________________________.
                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19
                                                                                                                                            28




                                                                               20

                                                                               21
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26                                             Page 2 of 3
                                                                               27
                                                                                1
                                                                                                                        CERTIFICATE OF SERVICE
                                                                                2           Pursuant to FRCP 5(b), I hereby certify that on this 28th day of August, 2018, the foregoing
                                                                                3   MOTION TO REMOVE ATTORNEY FROM ECF FILING and [PROPOSED] ORDER was

                                                                                4   electronically served on all parties to this action, through the CM/ECF system of the United States

                                                                                5   District Court, to the following:

                                                                                    Thomas A. Dillard, Jr., Esq.                John F. Bemis, Esq.
                                                                                6   OLSON, CANNON, GORMLEY,                     HALL PRANGLE & SCHOONVELD, LLC
                                                                                    ANGULO & STOBERSKI                          jbemis@hpslaw.com
                                                                                7   tdillard@ocgas.com                          dcox@hpslaw.com
                                                                                    mburgener@ocgas.com                         Attorney for Defendants Eagle Quest of Nevada, Inc.,
                                                                                8   Attorney for Defendants Clark County,       Eagle Quest, Ivan Ray Tippetts, Leslie Tippetts,
                                                                                    Kevin Brown, and Juliane Hughes             Ilia Hampton, LCSW, QMPH and Trent Hansen, LCSW
                                                                                9
                  3005 W. Horizon Ridge Pkwy., #241, Henderson, Nevada 89052
                     Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                                                                                   _________________________________________
                                                                               10                                                  An Employee of LAGOMARSINO LAW
LAGOMARSINO LAW




                                                                               11

                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19
                                                                                                                                                28




                                                                               20

                                                                               21
                                                                                1
                                                                                2
                                                                                3
                                                                                4
                                                                                5
                                                                                6
                                                                                7
                                                                                8
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                                                                               13
                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27




                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26                                               Page 3 of 3
                                                                               27
